DETAILED ACTION
This Office Action is in response to communications made on March 31, 2021. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claims 1-4 and 6-21 are pending in the application
Claim 5 has been cancelled by the Applicant
Claims 1, 6, 10-11 and 15-20 have been amended by the Applicant
New claim 21 has been added by the Applicant
Dependent claim 8 contains allowable subject matter

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2021, April 16, 2021 and September 03, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103(a), filed March 31, 2021, have been fully considered.
The Applicant argues on page 11 that “the applied references fail to teach or suggest the combination of features recited in amended claim 1. Amended claims 19 and 20 are patentable for similar reasons”. The examiner agrees. 
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wolting (US Patent Application Pub. No. 2016/0173338 A1), in view of Smith et al (US Patent Application Pub. No. 2009/0327903 A1) hereinafter Smith, in view of Mallur et al (US Patent Application Pub. No. 2013/0138783 A1) hereinafter Mallur, and in further view of Bugenhagen et al (US Patent Application Pub. No. 2008/0002677 A1) hereinafter Bugenhagen.
Regarding claims 1, 19 and 20, Wolting teaches: 
A method, comprising: receiving one or more network requirements for a service; (see Fig. 1 and ¶ [0001],[0020], Wolting shows a system for configuring and controlling logical and physical nodes such as virtual switches, packet forwarding devices and virtualized physical servers in a software defined network/SDN, where the system allows a user to define a network in a high-level network specification (receiving network requirements) and a SDN Controller distributing this set of instructions to physical and virtual networking and computing resources, which uses a network abstraction based on a directed graph allowing a user of an SDN Compiler to specify network services based on declarative request (requirements for a service)
processing the one or more network requirements to determine both a first set of device requirements for a first type of hardware device and a second set of device requirements for a second type of hardware device that is different from the first type of hardware device; determining, based on the one or more network requirements… (see Fig.1 and ¶ [0311]-[0321], Wolting shows the user  defines a network in a high-level network specification and a SDN Compiler creates set of instructions for each node (set of device requirements for a first specific type of hardware device), and a a second specific type of hardware device different from the first type of hardware device).
providing the first set of device requirements… to a first agent on the first device, wherein the first set of device requirements is different from the first device verification model, wherein the first agent is configured to translate the first set of device requirements for a first type of hardware vendor of the first device to generate first native hardware instructions to configure the first device to provide a first portion of the service, and (see Fig. 1 and ¶¶ [0001],[0020], Wolting shows a system for configuring and controlling logical and physical nodes such as virtual switches, packet forwarding devices and virtualized physical servers in a software defined network/SDN (o provide at least a first portion of a service), the system allows a user to specify network services and a SDN Compiler creates instructions for the nodes based on the user’s requirements/specifications (set of device requirements), which are distributed to the nodes by a centralized SDN Controller (providing a first set of device requirements), ¶ [1196] shows an end-user selects a service such as Internet access with SLA `SLA 1` and compliance to the SLA is monitored by correlating network monitoring data with the path through the physical and/or virtual resources for the service (verification), Fig. 1, Fig. 17 and ¶¶ [0004],[0014] shows the SDN Controller sends a set of instructions to a forwarding function (first agent) in each node (to translate the first set of device requirements for a first type of hardware vendor of the first device) which includes actions to be performed by the node and its forwarding table, ¶ [0324], [0004] shows implementations are available in software generate first native hardware instructions to configure), Fig. 13A and ¶ [0453],[0130] shows the interconnected nodes provide the network service and the forwarding table in each node specifies a portion of the topology-path)
providing the second set of device requirements… to a second agent on the second device, wherein the second set of device requirements is different from the second device verification model, wherein the second agent is configured to translate the first set of device requirements for a second type of hardware vendor of the second device different from the first type of hardware vendor to generate second native hardware instructions to configure the second device to provide a second portion of the service, and (see (see Fig. 1 and ¶¶ [0001],[0020], Wolting shows a system for configuring and controlling logical and physical nodes such as virtual switches, packet forwarding devices and virtualized physical servers in a software defined network/SDN (to provide a second portion of the service), the system allows a user to specify network services and a SDN Compiler creates instructions for the nodes based on the user’s requirements/specifications (set of device requirements), which are distributed to the nodes by a centralized SDN Controller (providing a second set of device requirements), ¶ [1196] shows an end-user selects a service such as Internet access with SLA `SLA 1` and compliance to the SLA is monitored by correlating network monitoring data with the path through the physical and/or virtual resources for the service (verification), Fig. 1, Fig. 17 and ¶¶ [0004],[0014] shows the SDN Controller sends a set of instructions to a forwarding function (second agent) in each node (to translate the first set of device requirements for a second type of hardware vendor of the second device) which includes actions to be performed by second device different from the first type of hardware vendor), where the instructions to SDN nodes are sent using an open interface and a standardized protocol (native hardware instructions to configure)
the first agent is configured to monitor the parameter of the first device based on the… (see ¶ [0005], Wolting shows the forwarding functionality in the switch provides additional operations such as monitoring (agent is configured to monitor), Fig. 37A and ¶¶ [0852]-[0858] shows the SDN Compiler retrieves information related to status and to changes in the status or in properties such as latency, directly from the nodes (parameter)
wherein the second proxy agent is configured to monitor the parameter of the second device based on the… (see ¶ [0005], Wolting shows the forwarding functionality in the switch provides additional operations such as monitoring (proxy agent is configured to monitor), Fig. 37A and ¶¶ [0852]-[0867] shows the SDN Compiler retrieves information related to status and to changes in the status or in properties such as latency, directly from the nodes, for all networks and nodes (parameter of the second device)
receiving from the first agent a first report of at least the parameter of the first device; (see Fig. 57 item 60 and ¶ [1510], Wolting shows the SDN Controller receives status (parameter of the first device;) reports from the nodes (report from the first proxy agent)
receiving from the second agent a second report of at least the parameter of the second device; and (see Fig. 57 item 60 and ¶ [1510], Wolting shows the SDN Controller receives status (parameter of the second device;) reports from the nodes (a report from the second proxy agent
analyzing, based on the first report and the second report, at least the parameter of the first device and at least the parameter of the second device to determine whether the service is functioning as intended; and (see ¶ [1530], Wolting shows the SDN Compiler has a complete view of the network including, for example, when differentiated services/DS are assigned to a topology-path from a source network to a destination network, the SDN Compiler can verify expected behavior (to determine whether the service is functioning as intended) by comparing measurement of packet forwarding along the topology-path with the DS of the topology-path, ¶ [1196] shows the end-user selects a service such as Internet access with SLA `SLA 1` and the compliance to the SLA is monitored by correlating network monitoring data with the path through the physical and/or virtual resources for the service (the parameter of the first device and at least the parameter of the second device)
Wolting does not explicitly show:
a first device verification model indicating a parameter of a first device for verifying the service and a second device verification model indicating a parameter of a second device for verifying the service;
the first device verification model.. the second device verification model
automatically performing a computer action based on the determination of whether the service is functioning as intended
Smith shows:
a first device verification model indicating a parameter of a first device for verifying the service and a second device verification model indicating a parameter of a second device for verifying the service (see Fig. 2 and [0004],[0058], Smith shows a system for visualizing a network topology which includes acquiring device configuration data from a number of network devices, and which performs a series of operations for performing verification and testing of the configured network device, [0067] shows a device configuration generator module functions to translate the settings/command received from the verification module to the particular brand/model  a parameter of a first device for verifying the service)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolting to incorporate the teaching of Smith such that the SDN system provides the device requirements and a reference configuration file which is based on the hardware model of a device and is used by a verification module to automatically verify the configuration using a set of parameters for the device. Doing so would reduce configuration errors especially when large numbers of devices or frequent updates are concerned since the system would provide the requirements and a reference file to enable device to monitor and verify if service is operating properly.
Mallur shows:
the first device verification model (see Fig. 1 and ¶ [0001],[0177], Mallur shows a configuration management system which performs deployment and updating of applications and drivers on a client device using an extensible markup language (XML) configuration file, which is provided by a vendor, or prepared by a system administrator based on the components to deploy/update, Fig. 9G and ¶ [0132] shows the system includes a Verify module which performs a Verify function for checking the drivers that are currently installed on the target hardware, with reference drivers given in the device configuration file or deployment configuration file based on the hardware model of the device (device verification model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolting to incorporate the teaching of Mallur such that the SDN system provides the device requirements and a reference configuration file which is based on the hardware model of the device and is used by a Verify module on the device to determine 
Bugenhagen shows:
automatically performing a computer action based on the determination of whether the service is functioning as intended (see Fig. 3 and ¶¶ [0111],[0150], Bugenhagen shows a system providing end-to-end call services across multiple nodes, where each node includes a performance collection unit which monitors real-time performance information such as delay, jitter, packet loss etc., Fig. 29 and ¶ [0151] shows a performance data manager queries/polls the performance data from the nodes and stores in a table, Fig. 16 shows the status values are compared to parameter values which determine what values are considered "normal," "impaired," or "congested, and if an "impaired" or "congested" determination is returned by the process, the call processing module may elect to select a different route or re-route an ongoing call or otherwise (automatically perform a computer action based on the determination on whether the service is functioning as intended)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolting to incorporate the teaching of Bugenhagen such that the SDN system includes a performance data manager function which collects performance information of nodes in the topology-path such as delay, jitter, packet loss etc. and the information is compared with the range values to determine whether the service path is functioning as intended and if not take a different route or take other action. Doing so would improve system reliability/performance since the system would monitor and determine if the service path is operating properly.

Regarding claim 2, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting does not explicitly show: 
The method of claim 1, wherein the parameter of the first device includes a status of an IP address and a quality of service metric of the first device 
Bugenhagen shows:
The method of claim 1, wherein the parameter of the first device includes a status of an IP address and a quality of service metric of the first device (see Table III and ¶ [0350], Bugenhagen shows the performance information collected from the nodes in the path includes delay, jitter and packet loss (a quality of service metric), and the system also looks at the recipient's IP address and trunk from which data is being received (status of an IP address)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolting to incorporate the teaching of Bugenhagen such that the performance data manager function collects perform the information on IP address of the recipient and the segments. Doing so would improve system reliability/performance since the system would monitor compliance with QoS requirements and determine the service path is operating properly.

Regarding claim 3, Wolting as modified by Smith, Mallur and Bugenhagen n teaches claim 1.
Wolting shows:
The method of claim 1, wherein analyzing comprises comparing the parameter of the first device and the parameter of the second device ee ¶ [1530], Wolting shows the SDN Compiler has a complete view of the network including, for example, when differentiated services/DS are assigned to a topology-path from a source network to a destination network, the SDN Compiler can verify expected behavior by comparing measurement of packet forwarding (the parameter of the first device) along the topology-path with the DS of the topology-path (comparing)

Regarding claim 4, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows:  
The method of claim 1, wherein the first device verification model has been specifically generated for the first device (see Fig. 1 and ¶ [0007], Wolting shows the SDN controller is functionally a central place at which the centrally specified forwarding tables are distributed among the typically geographically distributed switches in the network (specifically generated for the first device)

Regarding claim 6, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows: 
The method of claim 1, wherein processing the one or more network requirements comprises determining the first set of device requirements based on a declarative requirement of the one or more network requirements (see ¶ [1520], Wolting shows the user of the system/SDN compiler puts a declarative request to the SDN Compiler to create a topology-mapping from a first logical node to a second logical node according to certain requirements (based on a declarative requirement), Fig. 1 and ¶¶ [0006]-[0008] shows the SDN compiler creates forwarding instructions for nodes/virtual machines which are distributed to the nodes by the SDN controller).

Regarding claim 7, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows:
The method of claim 1, wherein the service includes a network service (see ¶ [1196], Wolting shows an example where the end-user selects a service such as Internet access (a network service).

Regarding claim 9, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows:
The method of claim 1, wherein the first device and the second device are network switches (see Fig. 1 and ¶¶ [0001],[0005], Wolting shows the system/SDN node includes packet forwarding devices and switches (first device and the second device are network switches).

Regarding claim 10, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting does not explicitly show: 
The method of claim 1, wherein the first report identifies status for the parameter of the first device 
Bugenhagen shows:
The method of claim 1, wherein the first report identifies status for the parameter of the first device  (see ¶¶ [0111],[0150], Bugenhagen shows each node’s performance collection unit monitors real-time performance information such as delay, jitter, packet loss etc. (status for the parameter) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolting to incorporate the teaching of Bugenhagen such that the SDN node monitors status information on multiple parameters. Doing so would improve system reliability/reduce configuration errors since the system would be able to determine if the service is functioning properly.

Regarding claim 11, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows:
The method of claim 1, wherein the report of at least the first device confirms an existence of an object of the parameter of the first device (see Fig. 1 and ¶ [0316], Wolting shows the SDN nodes report on their northbound interface that particular tasks have been performed and report changes, statistics and errors (confirms an existence of an object of the parameter).

Regarding claim 12, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows:
The method of claim 1, wherein the first device verification model identifies a list of one or more network connection sessions to be reported (see Fig. 1, Fig. 30A and ¶ [0016],[0135],Wolting shows forwarding path between each logical source and logical destination node includes a list of Points-of-Attachments of physical and virtual resources  a list of one or more network connection) on the same physical and virtual resources, which are used to create the instructions and forwarding tables for each node)

Regarding claim 13, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows:
The method of claim 1, wherein the first device verification model identifies a list of one or more network interfaces to be reported (see Fig. 1, Fig. 30A and ¶ [0016],[0135],Wolting shows forwarding path between each logical source and logical destination node includes a list of Points-of-Attachments of physical and virtual resources (a list of one or more network connection) on the same physical and virtual resources, which are used to create the instructions and forwarding tables for each node)

Regarding claim 14, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows:
The method of claim 1, wherein the first device verification model identifies one or more performance metrics to be verified. (see ¶ [1183],Wolting shows a user would like to request a path from a source node to a destination node with 100 Mb/s (Megabit per second) bandwidth, with a latency below 5 ms (milliseconds) and with an packet loss smaller than 0.001% which are used by the SDN Compiler to calculate a path, ¶ [0600] shows the system uses traces (e.g. traceroute information) reported by physical and virtual nodes to verify consistency (performance metrics to be verified).

Regarding claim 15, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting does not explicitly show: 
The method of claim 1, wherein receiving the first report comprises periodically determining whether a data store comprises the first report and obtaining the first report from the data store in response to determining that the data store comprises the first report
Bugenhagen shows:
The method of claim 1, wherein receiving the first report comprises periodically determining whether a data store comprises the first report and obtaining the first report from the data store in response to determining that the data store comprises the first report (see Fig. 29 and ¶ [0114], Bugenhagen shows periodic updates may be retrieved via polling, event driven on a regular time basis or during unit initiation or power off, or trigger driven events may also be utilized to transmit the network performance information (periodically determining whether a data store comprises the first report)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolting to incorporate the teaching of Bugenhagen such that the system receives periodic reports from the SDN nodes. Doing so would improve system reliability since the system would be able to monitor and determine if the service is functioning properly.

Regarding claim 16, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting does not explicitly show: 
The method of claim 1, wherein receiving the first report comprises dynamically receiving the report from the first agent when the first agent has detected a material change to the first device
Bugenhagen shows:
The method of claim 1, wherein receiving the first report comprises dynamically receiving the report from the first agent when the first agent has detected a material change to the first device (see Fig. 29 and ¶ [0114], Bugenhagen shows periodic updates may be retrieved via polling, event driven on a regular time basis or during unit initiation or power off, or trigger driven events may also be utilized to transmit the network performance information (dynamically receiving the report)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Wolting to incorporate the teaching of Jain such that the SDN node monitors and reports information periodically or based on trigger events. Doing so would 

Regarding claim 17, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows: 
The method of claim 1, wherein analyzing at least the parameter of the first device and at least the parameter of the second device includes comparing the parameter of the first device and the parameter of the second device to determine whether the parameter of the first device and the parameter of the second device are consistent to indicate that the service has been properly configured and is functioning as intended by the one or more network requirements (see ¶ [1520], Wolting shows the user puts a declarative request to the SDN Compiler to create a topology-mapping from a first logical node to a second logical node according to certain requirements, which are sent as a set of instructions to the SDN node (as intended by the network requirements), ¶ [0600] shows the system uses traces (e.g. traceroute information) reported by physical and virtual nodes to verify consistency (determining whether the parameter of the first device and the parameter of the second device are consistent).

Regarding claim 18, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows:
The method of claim 1, wherein determining both the first device verification model and the second device verification model is based on a result of a plurality of declarative requirement processing stages and for at least one of the plurality of declarative requirement processing stages, a stage specific input declarative requirement is processed with one or more constraints to determine an output declarative requirement that is at a lower level than a level of the stage specific input declarative requirement (see Fig. 1 and ¶ [1520], Wolting shows the user of the system/SDN compiler puts a declarative request to the SDN Compiler to create a topology-mapping from a first logical node to a second logical node according to declarative requirement processing), ¶ [0323] shows the specification of this logical network abstraction is the `high-level network specification` inputted by the user, ¶ [0324] shows the translation of the high-level network specification into a set of instructions for networking and computing resources such as a switch for which these instructions are the forwarding table entries of that switch according to which packets should be forwarded (an output declarative requirement that is at a lower level), ¶ [1195] shows the characteristics of this connectivity can be agreed upon between the end-user and the person or organization providing network services such as a network administrator as an  SLA which can include, throughput, delay, packet loss, etc. (one or more constraints).

Regarding claim 21, Wolting as modified by Smith, Mallur and Bugenhagen teaches claim 1.
Wolting shows:
The method of claim 1, wherein automatically performing a computer action comprises one or more of configuring, moving, removing, or adding a device of a network (see ¶¶ [0001],[0020], Wolting shows configuring and controlling logical and physical nodes such as virtual switches, packet forwarding devices and virtualized physical servers in a software defined network/SDN (configuring, moving, removing, or adding a device of a network)

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s note: 
Regarding dependent claim 8
“The method of claim 1, wherein the service includes an L3 Clos mesh network service” is disclosed by Jain;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined Jain, Wolting, Smith, Mallur and Bugenhagen to arrive at the present invention as recited in the context of independent claim 1 and its dependent claim 8 as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/RANJAN PANT/
Examiner
Art Unit 2458
/RP/ 



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458